Honorable Julian Montgomery
'State Highway Engineer
 Austin, Texas

Dear Sir:

                                    Opinion No. o-1415
                                    Re: Construction of Article 8271,
                                         of Vernon's Texas Penal Code.

          We acknowledge receipt of your request for en opinion
pertaining to Article 82p, Vernon's Texas Penal Code, wherein
you ask the following questions:

          "1. For what period of time may a non-resident
     chartered bus remain in this St~ate'withoutthe.nec-
     essity of obtaining Texae~license plates?.~

          "2. What period of time may a non-resident pri-
     vately owned bus remain in this State without the
     necessity of .obtainingTexas license plates?

          "3. Are non-resident chartered and privateiy
     owned busses entitled tothe privileges of a non-
     resident permit for a fee of fifty cents?

          "4. What privileges should be extended to a
     non-resident chartered or privately owned bus, used
     for the transportation of members of morchestra,
     bal$*players, vaudeville troupes, or other indivi-
     duals'in pursuit of their own profession or trade
     for which they receive compensation in this State?

          "5. Would a passenger type motor vehicle, not
     operated for compensation or hire, which'is used
     for the transportation of members of an orchestra
    .and their instrumenta, be required to be registered
     a8 a passenger or commercial vehicle?"

         'Article 8271,tiefinesa passenger car as being any motor
vehicle other than a motorcycle or a bus as defined in this act
designed or used primarily for the transportation of persons.
The article also defines commercial motor vehicle as being any
motor vehicle other than a motorcycle designed or used for the
Honorable Julian MontgOmerya Page 2 (C-1415)



transportation of property including every vehicle used for delivery
purposes. The Legislature of Texas when it passed this act evidently
over1ooked.a defining of what is meant by a bus, but from a reading
of the act as a whole it is our opinion that it was the intention
of the Legislature that a bus should be defined as a motor vehicle
designed or used primarily for the transportation of persons and
which is operated for hire or compensation. Beari.ngin mind this
distinction between a passenger car and a bus, we will proceed to
answer your questions as follows:

          In answer to question Bo. 1 you are advised that a char-
tered bus necessarily 5mports that 1.tis being operated for com-
pensation or hire and would therefore come zrithinthat part of
Section 2, Article 827b, Penal Code of Texas, wblch reads as fol-
lows:

          "Provided however, that motor vehicles properly
     licensed in another State or country operated for
     compensation or hire may be allowed to make not to
     exceed two (2) trips during sny calendar m0nt.nand
     remain on each of said trips withtn the,State not to
     exceed four (4) days> without being registered in
     this State, in the event that under the laws of such
     other State or country like exceptions are granted
     to motor vehicles registered under the laws of and
     owned by residents of this State."

          It is, therefore, our opinion that a non-resident cbar-
tered bus may remain in the State of Texas four days without being
registered in this State, provided the State or country of the
registration of such bus grants like excepti.onsto the motor ve-
hicles registered in Texas; and that such bussesmay make two trips
of four days each into this State.

          Answering ytiurquestion No. 2 and assuming the privately
owned bus is being operated for compensation or hire, then our
answer to question number one will apply, otherwise the laws gov-
erning non-resident "passenger cars" would apply.

          Bearing in mind the fact that "rhartered busses" must
necessarily import that the same are operated for hire or compensa-
tion, it is our opinion that neitherprivately owned busses which
are operated for hire or compensation, nor chartered busses, are
entitled to privileges of a non-resident permit for a fee of fifty
cents. The privilege of the fifty cent perm!:tfee is only for
motor vehicles de?ined as passenger cars.

          Answering your question go. 4 you are advised that non-
resident chartered busses and privately owned busses which are
operated for hire or compensation, used for the transportation
Honorable Julian Mont&mery, Page 3 (O-1415)



of orchestras, ball playera, vau*vllle   trouper, etc., rhould be
granted the privilege of making two trlpr per calendar month or
not over four dayr each Into the State of Texar providing the State
or country of the regimtretion of muchbun grant8 the aanteprivi-
lege to motor vehicle8 of the onmetype registered in the State
of Texas.

          It irr our opinion that a motor vehicle dercribed in your
queetion Bo. 5 wou&dcome within the definition of a paaoengr
cm end rhould be registered 8116uch. Article 82’?b demrfbe6 pas-
aenger car arr iollows:

          “‘Parraenger car’ means any motor vehicle other
     than B motorcycle or a bus an defined In thir Act
     designed or used primarily for the tmmportation
     of peram,”

          Trusting that the foregoiag   fully   anmrr   your inquiry,
we are

                                                Your0 very truly

APPROVED
       SRP 18,   1939                    ATINRIW GERERAL
                                                       OF TEXkS

/a/ Qersld C, Mann

A!momRY OERERALOFTEXAS                   By /BJ/ Richard H. Cocke
                                                 Richard B. Cocke
                                                        Amietsnt



                                     APPROVED
                                     OPINION
                                    COMMTlTRE
                                    BYJII B.W.B.
                                       c!xAIRMM